DETAILED ACTION
In response to the Amendments filed on April 21, 2022, claims 1, 5, 6, 8-10, 12-16, 18, 19 are amended; and claims 21 and 22 are newly added. Currently, claims 1-22 are now pending

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
With respect to the previous drawing objections, applicant’s arguments on pg. 11 that the claimed features are illustrated on Figs. 8-9B are persuasive because instant Figs. 8-9B and the description for these figures on instant [00105]-[00107] provide the sufficient support for the first and second pressure sensors being in a body fluid path at a fixed spacing distance; wherein the first and second pressure sensors and orientation sensor are on a rigid member; while instant [00108]-[00115] provide support for the newly added limitations of claims 5, 15, and 19.

Applicant's arguments filed on April 21, 2022 with regards to claims 1 and 18 have been fully considered would have been moot in view of Browd (US Pub. No. 2013/00197422 A1). However, applicant’s arguments that Browd does not disclose the limitations drawn to how the pressure sensors are positioned and how drift is detected on pgs. 15-17 are persuasive.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John Wakeley on May 19, 2022.

The application has been amended as follows: 
Claims 5, 15, 19, and 21 are cancelled.
Claims 1, 10, 13, 16, 18, 20, and 22 are amended as follows:
1. 	(Currently Amended)  A body fluid management system, comprising:
a. a control system assembly for real-time monitoring of a pressure of a body fluid and integrated control of drainage of said body fluid, and
b. a patient interface assembly comprising a wearable pressure sensor subassembly configured for attaching proximate to a patient anatomical marker, said wearable pressure sensor subassembly comprising at least one pressure sensor in a body fluid path, and an orientation sensor,
wherein said at least one pressure sensor is in direct fluid communication with said body fluid, 
wherein said orientation sensor is configured to detect an orientation of a body cavity containing said body fluid and a movement of said body cavity, 
wherein said control system assembly is configured for monitoring patient movement, patient orientation, or changes in the pressure of said body fluid based on inputs from the patient interface assembly,
wherein said control system assembly is configured for measuring and recording a flowrate of the drainage of said body fluid,
wherein said control system assembly is configured with an algorithm to display data, to make corrective adjustments to the flowrate of the drainage of said body fluid, or to assert an alarm based on user selected operating modes and user-defined settings,
wherein said at least one pressure sensor comprises a first pressure sensor and a second pressure sensor in said body fluid path at a fixed spacing distance between said first pressure sensor and said second pressure sensor, and wherein said first pressure sensor, said second pressure sensor, and said orientation sensor are configured on a rigid member, 
wherein said control system assembly is configured to calculate an anticipated differential pressure between said first pressure sensor and said second pressure sensor based on said fixed spacing distance and a flow channel orientation detected by said orientation sensor,
wherein said control system assembly is configured to calculate an actual differential pressure between said first pressure sensor and said second pressure sensor based on direct measured pressure of said body fluid, and 
wherein said control system assembly is configured for detecting drift in the first pressure sensor or the second pressure sensor based on a disparity between the anticipated differential pressure between the first pressure sensor and the second pressure sensor and the actual differential pressure between the first pressure sensor and the second pressure sensor.

10. 	(Currently Amended)  The body fluid management system of claim 1, wherein said patient interface assembly further comprises an infusion source interface for connection to an infusion source and a bidirectional infusion and drainage tube, and wherein said control system assembly further comprises a pump for pumping liquid from said infusion source to said body cavity.

13. 	(Currently Amended)  A system for managing a body fluid according to perfusion pressure, said system comprising:
a control system assembly; and 
a patient interface assembly,
wherein said control system assembly displays real-time arterial blood pressure, real-time pressure of said body fluid, and real-time perfusion pressure of a body compartment containing said body fluid, and controls drainage of said body fluid,
wherein said patient interface assembly comprises a first fluid line and a second fluid line, 
wherein said first fluid line is configured for connecting at its proximal end to a catheter inserted into said body compartment and for connecting at its distal end to a body fluid drainage reservoir,
wherein said second fluid line is configured for connecting at its proximal end to a catheter fluidly connected to arterial blood and for connecting at its distal end to an infusion source,
wherein a first flow channel and a second flow channel are disposed in said first fluid line,
wherein a third flow channel is disposed in said second fluid line,
wherein at least one first pressure sensor is disposed in said first flow channel and configured to be in fluid communication with said body fluid, 
wherein at least one second pressure sensor is disposed in said second flow channel and configured to be in fluid communication with said body fluid,
wherein at least one third pressure sensor is disposed in said third flow channel and configured to be in fluid communication with said arterial blood,
wherein said first flow channel is configured to be located proximate to a first anatomical marker suitable as an anatomical reference for monitoring a first pressure of said body fluid, 
wherein said second flow channel and said third flow channel are configured to be co-located proximate to a second anatomical marker suitable as an anatomical reference for monitoring arterial blood pressure, 
wherein said control system assembly is configured to display pressure values from the at least one first pressure sensor disposed in said first flow channel as a true pressure of body fluid in said body compartment,
wherein said control system assembly is configured to display pressure values from the at least one third pressure sensor disposed in said third flow channel as the true pressure of said arterial blood, 
wherein said control system assembly is configured to calculate and display perfusion pressure as a difference between pressure readings from the at least one third pressure sensor disposed in said third flow channel and pressure readings from the at least one second pressure sensor disposed in said second flow channel,
wherein said first flow channel is disposed in a first wearable pressure sensor subassembly further comprising a first orientation sensor and a first enclosure configured for attaching proximate to the first anatomical marker,
wherein said second and third flow channels are disposed in a second wearable pressure sensor subassembly further comprising a second orientation sensor and a second enclosure configured for attaching proximate to the second anatomical marker,
wherein the at least one first pressure sensor includes a plurality of first pressure sensors comprising a first one of said first pressure sensors and a second one of said first pressure sensors,
wherein said first one of said first pressure sensors and said second one of said first pressure sensors are mounted in said first enclosure with a fixed spacing distance between said first one of said first pressure sensors and said second one of said first pressure sensors, and 
wherein said first one of said first pressure sensor and said second one of said first pressure sensors and said first orientation sensor are configured on a rigid member for detecting drift in said first one of said first pressure sensors or said second one of said first pressure sensors based on a disparity between an anticipated differential pressure between said first one of said first pressure sensors and said second one of said first pressure sensors and an actual differential pressure between said first one of said first pressure sensors and said second one of said first pressure sensors. 
16. 	(Currently Amended)  The system of claim 13 wherein said patient interface assembly further comprises a body fluid drip chamber, a fluid drainage cartridge for connecting to said control system assembly, a drain tube for the drainage of said body fluid, and an electrical cable for passing signals from at least one of said first and second wearable pressure sensor subassemblies to said fluid drainage cartridge.

18. 	(Currently Amended)  A wearable pressure sensor subassembly comprising: 
a flow channel in a path of a body fluid, wherein a plurality of pressure sensors are disposed in the flow channel in direct fluid communication with said body fluid; and 
an orientation sensor configured to detect flow channel orientation, 
wherein said plurality of pressure sensors and said orientation sensor are configured for detecting changes in pressure of said body fluid, patient movement, or patient orientation,
wherein said wearable pressure sensor subassembly is configured for attaching proximate to a patient anatomical marker,
wherein said plurality of pressure sensors comprises a first pressure sensor and a second pressure sensor, 
wherein said first pressure sensor is configured to measure a first pressure of said body fluid,
wherein said second pressure sensor is configured to measure a second pressure of said body fluid,
wherein an anticipated differential pressure between said first pressure sensor and said second pressure sensor is detectable based on the flow channel orientation detected by said orientation sensor,
wherein said first pressure sensor and said second pressure sensor are mounted at a fixed spacing distance between the first pressure sensor and the second pressure sensor, and 
wherein said plurality of pressure sensors and said orientation sensor are configured on a rigid member for detecting drift in said first pressure sensor and said second pressure sensor based on a disparity between the anticipated differential pressure between the first pressure sensor and the second pressure sensor and an actual differential pressure between the first pressure sensor and the second pressure sensor based on the first pressure of said body fluid measured by said first pressure sensor and the second pressure of said body fluid measured by said second pressure sensor.

20. 	(Currently Amended)  The wearable pressure sensor subassembly of claim [[19]] 18 wherein said patient anatomical marker is an external auditory meatus (EAM) and wherein said plurality of pressure sensors and said orientation sensor are configured for detecting changes in intracranial pressure (ICP).

22. 	(Currently Amended)  The system of claim [[21]] 13 wherein said control system assembly is configured with a pump for pumping liquid from the infusion source and an algorithm to respond to signals from the first wearable pressure sensor subassembly and the second wearable pressure sensor subassembly to make corrective adjustments to flowrate of the drainage of said body fluid or to assert an alarm based on user-defined settings.


REASONS FOR ALLOWANCE
Claims 1-4, 6-14, 16-18, 20, and 22, as presented in the above Examiner’s Amendments of the Amendments filed on April 21, 2022, are allowed over the prior art.
The following is an examiner’s statement of reasons for allowance: a body fluid management system, a system for managing a body fluid according to perfusion pressure, and a wearable pressure sensor subassembly as required by the amended claims.
The closest prior art of record is Browd (US Pub. No. 2017/0209056 A1), Burnett (US Pub. No. 2017/0136209 A1), El Katerji (US Pub. No. 2019/0282742 A1). Browd (US Pub. No. 2012/0302938 A1), Luxon (US Pub. No. 2017/0143880 A1), Browd (US Pub. No. 2013/0197422 A1), and Mendels (US Pub. No. 2012/0078137 A1).
Regarding claims 1, 13, and 18, the closest prior art of record does not disclose all of the specifics of the claimed systems and sensor subassembly, particularly how the sensors are mounted for detecting drift as required by the amended claims, see applicant’s arguments on pgs. 15-17 for additional details regarding Browd. In particular, it is noted that Browd (US Pub. Nos. 2012/0302938 A1 and 2013/0197422 A1) and Luxon all further discloses how the pressure sensors may be positioned to be in direct fluid communication with the body fluid but does not disclose specifics of detecting drift as required by the amended claims. Moreover, while El Katerji discloses a system for body fluid management with a controller determining a drift if the estimated differential pressure and the measured differential pressure differ significantly ([0020]) for determining whether the heart pump system is properly positioned ([0063]), El Katerji does not explicitly disclose the feature of an orientation sensor and thus does not further disclose how the determining of drift being also based on detection by the orientation sensor as required by the amended claims.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA ZHANG whose telephone number is (571)270-5369. The examiner can normally be reached Monday-Thursday 8AM - 4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNA ZHANG/Primary Examiner, Art Unit 3783